DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 and 17 (renumbered 1-16) allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1-15 and 17, the allowability resides in the overall structure of the device as recited in independent claim 1, and at least in part, because claim 1 recites the following limitations: 
“A fuse box for a battery of a vehicle, comprising: 
a lower housing having a space in which a fuse is housed and a bus bar for electrically connecting the battery and the fuse is seated, the lower housing including a bus bar seating portion that is seated with bus bars respectively connected to both electrodes of the battery; 
a plate-shaped upper housing having a through hole formed at a central portion thereof and a first extending portion extending upward along a circumference of the through hole, the upper housing being assembled on an upper side of the lower housing, the fuse being exposed through the through hole of the upper housing; 
a fuse cover that is coupled to an upper side of the upper housing to cover the fuse exposed through the through hole of the upper housing; and 
a bus bar cover that covers one of the bus bars seated on the bus bar seating portion, 
wherein the bus bar cover is hinged to the lower housing to be opened and closed through a hinge.” 
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above limitations in combination with the remaining claim elements.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB R CRUM/Examiner, Art Unit 2835